Exhibit 10.3


RE-EXECUTION OF OPTION AGREEMENT


THIS RE-EXECUTION OF OPTION AGREEMENT (this “Re-execution”) is dated September
9, 2011, and is entered into in Pingdingshan City, Henan Province, Peoples’
Republic of China, by and among Pingdingshan Hongyuan Energy Science and
Technology Development Co., Ltd. (“Party A”); Henan Province Pingdingshan Hongli
Coal & Coke Co., Ltd. (“Hongli”) including its branch factory, Baofeng Coking
Factory, and its subsidiaries, Baofeng Hongguang Environment Protection
Electricity Generating Co., Ltd. and Baofeng Hongchang Coal Co.,
Ltd.  (collectively “Party B”); and the shareholders holding 100% of the issued
and outstanding equity interests of Party B (the “Shareholders”).  Party A,
Party B, and the Shareholders are each referred to in this Re-execution as a
“Party” and collectively as the “Parties.” Sinocoking Coal and Coke Chemical
Industries, Inc., a Florida company and the ultimate parent company of Party A
(the “Company”), is made a party hereto for the sole purpose of acknowledging
this Re-execution. Capitalized terms used but not defined herein shall have the
meanings set forth in that certain Option Agreement (defined in the Recitals
below).


RECITALS:
 
WHEREAS, reference is made to that certain Option Agreement dated as of March
18, 2009 by and among the Parties (the “Option Agreement”);


WHEREAS, per the requirements of Pingdingshan People’s Government, Hongli has
increased its registered capital by Renminbi (“RMB”) 20,000,000 (the “Increased
Registered Capital Amount”), from RMB 8,080,000 to RMB 28,080,000, to retain its
coal trading license;


WHEREAS, the shareholders of Hongli have fully contributed the Increased
Registered Capital Amount in accordance with their written resolutions dated
March 18, 2011, which contributions were registered with the Administration for
Industry and Commerce of Pingdingshan City, Henan Province, on April 29, 2011,
as a result of which their respective ownership percentages in Hongli have
changed (the “Ownership Percentage Changes”); and


WHEREAS, the Parties desire to re-execute the Option Agreement in order to
reflect the Increased Registered Capital Amount and the Ownership Percentage
Changes.


NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
agreements herein contained and for other good and valuable consideration, the
parties hereto agree as follows:


9.  
The Parties hereby agree and acknowledge this Re-execution shall be deemed a
re-execution of the Option Agreement, and that the signature pages of the
Parties hereto shall be deemed to replace the signature pages of the Parties to
the Option Agreement in their entirety. The Parties further agree that the
statements regarding the Increased Registered Capital Amount and the Ownership
Percentage Changes in the Recitals of this Re-execution shall supersede any and
all prior representations and/or agreements of the Parties in the Option
Agreement regarding the registered capital of, and the apportionment of
ownership percentages in, Hongli.



10.  
Except as expressly set forth herein, this Re-execution shall not be deemed to
be a waiver, amendment or modification of any provisions of the Option Agreement
(except to the extent herein set forth), or any other document, instrument
and/or agreement executed or delivered in connection therewith, in each case
whether arising before or after the date hereof or as a result of performance
hereunder or thereunder, all of which (except as specified herein) remain in
full force and effect.



11.  
This Re-execution shall be governed and construed under the laws of the People’s
Republic of China, and shall be binding on and shall inure to the benefit of the
parties and their respective successors and permitted assigns.



12.  
This Re-execution may be executed in any number of counterparts, each of which
shall be an original, but all of which together shall constitute one instrument.
A facsimile or other electronic transmission of this signed Re-execution  shall
be legal and binding on all parties hereto.



[Remainder of page left blank intentionally.]
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this Re-execution as of the
date first set forth above.
 
PARTY A:
Pingdingshan Hongyuan Energy Science and Technology Development Co., Ltd.
             
Legal Representative:
/s/ LV Jianhua                 
 
Name:
LV Jianhua
 
Title:
Executive Director
           
PARTY B:
Henan Province Pingdingshan Hongli Coal & Coke Co., Ltd. (including its branch
factory, Baofeng Coking Factory )
             
Legal Representative:
/s/ LV Jianhua                 
 
Name:
LV Jianhua
 
Title:
Executive Director
             
Baofeng Hongguang Environment Protection Electricity Generating Co., Ltd.
             
Legal Representative:
/s/ ZHU Guoli                 
 
Name:
ZHU Guoli
 
Title:
Executive Director
             
Baofeng Hongchang Coal Co., Ltd.
             
Legal Representative:
/s/ LV Jianhua                 
 
Name:
LV Jianhua
 
Title:
Executive Director

 
 
 
 

--------------------------------------------------------------------------------

 
SIGNATURE PAGE OF THE SHAREHOLDERS
 
SHAREHOLDERS OF HONGLI
       
/s/ LV Jianhua                          
 
LV Jianhua
 
Owns 85.40% of Hongli
         
/s/ ZHENG Xin                         
 
ZHENG Xin
 
Owns 9.19% of Hongli
         
/s/ XU Wenqi                           
 
XU Wenqi
 
Owns 3.99% of Hongli
         
/s/ SONG Guoxiang                 
 
SONG Guoxiang
 
Owns 1.42% of Hongli
         
SHAREHOLDER OF BAOFENG HONGGUANG ENVIRONMENT PROTECTION ELECTRICITY GENERATING
CO., LTD.
   
Henan Province Pingdingshan Hongli Coal & Coke Co., Ltd.
       
Legal Representative:
/s/ LV Jianhua                   
Name:
LV Jianhua
Title:
Executive Director
Owns 100% of Baofeng Hongguang Environment Protection Electricity Generating
Co., Ltd.
       
SHAREHOLDER OF BAOFENG HONGCHANG COAL CO., LTD.
   
Henan Province Pingdingshan Hongli Coal & Coke Co., Ltd.
       
Legal Representative:
/s/ LV Jianhua                   
Name:
LV Jianhua
Title:
Executive Director
Owns 100% of Baofeng Hongchang Coal Co., Ltd.



 
 
 

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE OF THE COMPANY


ACKNOWLEDGED BY:
 
Sinocoking Coal and Coke Chemical Industries, Inc.
       
By:
/s/ LV Jianhua                   
Name:
LV Jianhua
Title:
Chief Executive Officer